Citation Nr: 0526902	
Decision Date: 10/03/05    Archive Date: 10/17/05

DOCKET NO.  04-23 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for right knee 
disability

2.  Entitlement to service connection for left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
April 10, 1954 to June 7, 1954.   This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a June 2002 
rating decision of the Newark, New Jersey Regional Office 
(RO) of the Department of Veterans Affairs (VA).    


FINDINGS OF FACT

1.  Statements by the veteran and his physician that his 
bilateral knee disability pre-existed service constitute 
clear and unmistakable evidence of pre-existence of bilateral 
knee disability.  

2.  The pre-existing bilateral knee disability was 
asymptomatic on induction; during service it became 
symptomatic to the degree that it required hospitalization, 
and disqualified the veteran from serving; and there is no 
clear and unmistakable evidence rebutting the presumption 
that the bilateral knee disability was aggravated by service.  


CONCLUSION OF LAW

Although the presumption of soundness on entry in service as 
to bilateral knee disability is rebutted by clear and 
unmistakable evidence of pre-existence, the presumption of 
aggravation is not; and service connection is warranted for 
the veteran's bilateral knee disability.  38 U.S.C.A. §§ 
1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2004).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The VCAA applies in the instant case.  However, as the 
decision below constitutes a full grant of the benefits 
sought, there is no need to belabor its impact on this claim.  
The veteran did receive appropriate VCAA notice through 
letters from the RO in April 2002, May 2002 and December 2003 
and a May 2004 statement of the case. 

II.  Factual Background

In September 2001, the RO requested the veteran's service 
medical records from the National Personnel Records Center 
(NPRC).  In response the NPRC indicated that the records were 
likely partially lost in the 1973 fire at that facility, and 
provided what was available.  What is available does not 
include the report of either a service entrance examination 
or a report of a service exit examination.  However, the 
record does show that on June 7, 1954 the veteran was 
admitted to the U.S. Army Hospital at Fort Dix for bilateral 
recurrent dislocation of the patella and chondromalacia, 
patella, secondary to the dislocation.  It was noted that the 
disability was "EPTE" (i.e., that it pre-existed service), 
and that the veteran was being discharged for the condition.  
The veteran's DD-214 indicates that he was medically 
disqualified based on a condition that existed prior to entry 
into active service and was not aggravated by military 
service.   

Private medical records show treatment for bilateral knee 
problems from 2000 to 2002.  A September 2000 letter from Dr. 
R indicated that the veteran had been under the physician's 
care for various bilateral knee problems for at least thirty 
years.  He was treated for instability of the knees, 
dislocating patellae and internal derangement of the knees 
and had undergone several operations on both knees including 
reconstruction of the knees and patella tendon transfers.  
Dr. R. opined that even though the veteran had a bilateral 
knee condition as a child, the time he spent in service 
certainly aggravated his underlying condition and required 
the surgical procedures he had undergone.  A July 2002 follow 
up letter from Dr. R indicates that the veteran continued to 
have instability of the knees, dislocating patella and 
internal derangement of the knees, and had received patellar 
reconstruction on both knees with realignment of the 
patellae.  

At his September 2005 Board hearing, the veteran testified 
that he had some knee problems prior to service as his knees 
would pop out on him on  a weekly basis and he would have to 
have the knees drained and apply compresses.  He testified 
that he advised service entrance examiners of his pre-service 
problems with the knees, but that the condition was not found 
to be disqualifying for induction.  Then, during basic 
training his knees kept popping out and he was eventually 
hospitalized at Fort Dix, found to be disqualified for 
service due to the disability, and discharged.  




III.  Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 
3.304.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).

Notably, the veteran's service included service during a 
period of war.  A veteran who served during a period of war 
after December 31, 1946, is presumed to be in sound condition 
when he entered into military service except for conditions 
noted on his entrance examination, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service (emphasis added).  38 U.S.C.A. 
§ 1111. 

VA's General Counsel has held that the provisions of 38 
C.F.R. § 3.304(b) are invalid insofar as they state that the 
presumption of sound condition could be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service without requiring clear and 
unmistakable evidence to rebut the presumption as to any 
aggravation during service.  VAOPGCPREC 3-2003 (July 2003).

A pre-existing injury or disease is considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless clear and unmistakable 
evidence shows that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.  It is the Secretary's burden to rebut the 
presumption of in-service aggravation by clear and 
unmistakable evidence.  See 38 U.S.C.A. § 1111; Laposky v. 
Brown, 4 Vet. App. 331 (1993); VAOPGCPREC 3-2003.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

The record amply reflects that the veteran has bilateral knee 
disability; both knees are post-reconstruction/tendon 
surgery.  Although the veteran's complete service medical 
records (specifically including service entrance and 
separation examinations) were apparently destroyed by fire, 
the record also shows that approximately two months after 
service entrance the veteran was admitted to a service 
medical facility, where he was found to have a pre-existing 
bilateral knee disability that was service-disqualifying.  
Both the veteran and his private physician indicate that a 
bilateral knee disability pre-existed service; it is alleged 
that the disability was aggravated by service.  The veteran 
has indicated that on service entrance examination he alerted 
the examiners to his pre-service knee problems, but they were 
then found to be non-disqualifying.  This statement is both 
credible and consistent with the record.  

Service connection for a bilateral knee disability has been 
denied based on findings that such disability pre-existed 
service, and was not aggravated by service.  In that regard 
it is noteworthy that a veteran who served in a period of war 
is presumed to have been sound on entry in service.  
38 U.S.C.A. § 1111.  The veteran does not lose that 
presumption just because his records have been lost or 
destroyed (and if a disqualifying knee disability had been 
noted on induction examination, it is assumed that the 
veteran would not have been inducted).  The presumption of 
soundness may be rebutted only by clear and unmistakable 
evidence of pre-existence.  While an EPTE notation in a 
medical record in service is not clear and unmistakable 
evidence of pre-existence, the veteran and his physician both 
state that bilateral knee disability pre-existed service.  
They both in prime position to have first-hand knowledge of 
pre-existence of a disability.  Furthermore, they would have 
no reason to make provide would be considered evidence 
adverse to the veteran, if such were not fact.  Consequently 
their concessions that a bilateral knee disability constitute 
clear and unmistakable evidence of service pre-existence of 
bilateral knee disability, rebutting the presumption of 
soundness on entry in service as to such disability.

However, the analysis does not end there.  The veteran is 
also entitled to a presumption that the pre-existing 
disability was aggravated by service.  See 38 U.S.C.A. 
§ 1111; VAOPGCPREC 3-2003.   That presumption likewise is 
rebuttable only by clear and unmistakable evidence.  Here, 
there is no clear and unmistakable evidence of non-
aggravation.  In fact, the evidence tends to show the 
opposite, as it shows that the veteran was found fit for 
induction, but approximately two months later (presumably 
after undergoing at least some of the rigors of basic 
training) the knee disability had become symptomatic to the 
extent that he was hospitalized, and the knee disability was 
found to be disqualifying for service.  It has persisted 
since, and his physician has related the current disability 
to aggravation of pre-existing disability during service.  
There is no competent evidence to the contrary.  

Accordingly, the Board finds that the evidence supports the 
veteran's claim, and that the law requires that service 
connection for bilateral knee disability based on aggravation 
of pre-existing disability by service be granted.  


ORDER

 Service connection for right knee disability is granted.

Service connection for left knee disability is granted.  



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


